
	

113 S534 RS: National Association of Registered Agents and Brokers Reform Act of 2013
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 151
		113th CONGRESS
		1st Session
		S. 534
		[Report No. 113–82]
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mr. Tester (for himself,
			 Mr. Johanns, Mr. Bennet, Mr.
			 Crapo, Mr. Murphy,
			 Mr. Chambliss, Mr. Warner, Ms.
			 Heitkamp, Mr. Wicker,
			 Mr. Carper, Mr.
			 Moran, Mr. Menendez,
			 Mr. Nelson, Mr.
			 Heller, Mr. Blunt,
			 Mr. Udall of Colorado,
			 Mr. Baucus, Mrs. Shaheen, Mr.
			 Harkin, Mr. Thune,
			 Mr. Brown, Mr.
			 Coons, Ms. Ayotte, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		
			July 29, 2013
			 Reported by Mr. Johnson of South
			 Dakota, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reform the National Association of Registered Agents
		  and Brokers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Association of Registered
			 Agents and Brokers Reform Act of 2013.
		2.Reestablishment
			 of the National Association of Registered Agents and Brokers
			(a)In
			 generalSubtitle C of title
			 III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended to read
			 as follows:
				
					CNational
				Association of Registered Agents and Brokers
						321.National
				Association of Registered Agents and Brokers
							(a)EstablishmentThere
				is established the National Association of Registered Agents and Brokers
				(hereafter in this subtitle referred to as the
				Association).
							(b)StatusThe
				Association shall—
								(1)be a nonprofit
				corporation;
								(2)have succession
				until dissolved by an Act of Congress;
								(3)not be an agent or
				instrumentality of the United States Government; and
								(4)except as
				otherwise provided in this subtitle, be subject to, and have all the powers
				conferred upon, a nonprofit corporation by the District of Columbia Nonprofit
				Corporation Act (D.C. Code, sec. 29–301.01 et seq.).
								(c)Effective
				dateThe provisions of this subtitle shall take effect upon the
				expiration of the 24-month period beginning on the date of enactment of the
				National Association of Registered Agents and Brokers Reform Act of 2013.
				Notwithstanding the effective date, such persons as are required to establish
				the Association shall take such actions as are necessary to establish the
				operations of the Association by the effective date.
							322.PurposeThe purpose of the Association shall be to
				provide a mechanism through which licensing, continuing education, and other
				nonresident insurance producer qualification requirements and conditions may be
				adopted and applied on a multi-state basis without affecting the laws, rules,
				and regulations, and preserving the rights of a State, pertaining to—
							(1)licensing,
				continuing education, and other qualification requirements of insurance
				producers who are not members of the Association;
							(2)resident or
				nonresident insurance producer appointment requirements;
							(3)supervising and
				disciplining resident and nonresident insurance producers;
							(4)establishing
				licensing fees for resident and nonresident insurance producers so that there
				is no loss of insurance producer licensing revenue to the State; and
							(5)prescribing and
				enforcing laws and regulations regulating the conduct of resident and
				nonresident insurance producers.
							323.Membership
							(a)Eligibility
								(1)In
				generalAny insurance producer licensed in its home State shall,
				subject to paragraphs (2) and (4), be eligible to become a member of the
				Association.
								(2)Ineligibility
				for suspension or revocation of licenseSubject to paragraph (3),
				an insurance producer is not eligible to become a member of the Association if
				a State insurance regulator has suspended or revoked the insurance license of
				the insurance producer in that State.
								(3)Resumption of
				eligibilityParagraph (2) shall cease to apply to any insurance
				producer if—
									(A)the State
				insurance regulator reissues or renews the license of the insurance producer in
				the State in which the license was suspended or revoked, or otherwise
				terminates or vacates the suspension or revocation; or
									(B)the suspension or
				revocation expires or is subsequently overturned by a court of competent
				jurisdiction.
									(4)Criminal
				background record check required
									(A)In
				generalAn insurance producer shall not be eligible to become a
				member of the Association unless the insurance producer has undergone a
				national criminal background record check of its Federal Bureau of
				Investigation identification record that complies with regulations prescribed
				by the Attorney General under subparagraph (L).
									(B)Criminal
				background record check requested by home StateAn insurance
				producer who is licensed in a State and who has undergone a national criminal
				background record check of its Federal Bureau of Investigation identification
				record during the 2-year period preceding the date of submission of an
				application to become a member of the Association, in compliance with such
				requirements as a condition for such licensure, shall be deemed to have
				undergone a national criminal background record check for purposes of
				subparagraph (A).
									(C)Criminal
				background record check requested by Association
										(i)In
				generalThe Association shall, upon request by an insurance
				producer licensed in a State, submit identification information obtained from
				the insurance producer, and a request for a national criminal background record
				check of the insurance producer, to the Federal Bureau of Investigation.
										(ii)Bylaws or
				rulesThe board of directors of the Association shall prescribe
				bylaws or rules for obtaining and utilizing identification information and
				criminal history record information, including the establishment of reasonable
				fees required to perform a criminal background record check and appropriate
				safeguards for maintaining confidentiality and security of the
				information.
										(D)Form of
				requestA submission under subparagraph (C)(i) shall include such
				identification information as required by the Attorney General concerning the
				person about whom the record is requested and a statement signed by the person
				authorizing the Association to obtain the information.
									(E)Provision of
				information by Attorney GeneralUpon receiving a submission under
				subparagraph (C)(ii) from the Association, the Attorney General shall search
				all records of the Criminal Justice Information Services Division of the
				Federal Bureau of Investigation that the Attorney General deems appropriate for
				criminal history records corresponding to the identification information
				provided under subparagraph (D) and provide all information contained in the
				records that pertains to the request to the Association.
									(F)Limitation on
				permissible uses of informationThe Association may use
				information provided under subparagraph (E) only—
										(i)for purposes of
				determining compliance with membership criteria established by the Association;
				or
										(ii)to disclose to
				State insurance regulators, or Federal or State law enforcement agencies, in
				conformance with applicable law.
										(G)Applicant access
				to criminal history recordsNotwithstanding subparagraph (F), an
				insurance producer shall have the right to obtain from the Association a copy
				of any criminal history record information concerning the insurance producer
				that is provided to the Association under subparagraph (E).
									(H)Penalty for
				improper use or disclosureWhoever knowingly uses any information
				provided under subparagraph (E) for a purpose not authorized in subparagraph
				(F), or discloses any such information to anyone not authorized to receive it,
				shall be fined under title 18, United States Code, imprisoned for not more than
				2 years, or both.
									(I)Reliance on
				informationNeither the Association nor any of its directors,
				officers, or employees shall be liable in any action for using information
				provided under subparagraph (E) as permitted under subparagraph (F) in good
				faith and in reasonable reliance on its accuracy.
									(J)FeesThe
				Attorney General may charge a reasonable fee to defray the expense of
				conducting the search and providing the information under subparagraph (E), and
				any such fee shall be collected and remitted by the Association.
									(K)Rule of
				constructionNothing in this paragraph shall be construed
				as—
										(i)requiring a State
				insurance regulator to perform criminal background checks under this section;
				or
										(ii)limiting any
				other authority that allows access to criminal background records.
										(L)RegulationsThe
				Attorney General shall prescribe regulations to carry out this paragraph, which
				shall include—
										(i)appropriate
				protections for ensuring the confidentiality of information provided under
				subparagraph (E); and
										(ii)procedures
				providing a reasonable opportunity for an insurance producer to contest the
				accuracy of information regarding the insurance producer provided under
				subparagraph (E).
										(M)Ineligibility
				for membership
										(i)In
				generalThe Association may, under reasonably consistently
				applied standards, deny membership to an insurance producer on the basis of
				criminal history information provided under subparagraph (E), or where the
				insurance producer has been subject to disciplinary action, as described in
				paragraph (2).
										(ii)Rights of
				applicants denied membershipThe Association shall notify any
				insurance producer who is denied membership on the basis of criminal history
				record information provided under subparagraph (E) of the right of the
				insurance producer to—
											(I)obtain a copy of
				all criminal history record information provided to the Association under
				subparagraph (E) with respect to the insurance producer; and
											(II)challenge the
				accuracy and completeness of the information.
											(b)Authority To
				establish membership criteriaThe Association may establish
				membership criteria that bear a reasonable relationship to the purposes for
				which the Association was established.
							(c)Establishment of
				classes and categories of membership
								(1)Classes of
				membershipThe Association may establish separate classes of
				membership, with separate criteria, if the Association reasonably determines
				that performance of different duties requires different levels of education,
				training, experience, or other qualifications.
								(2)Business
				entitiesThe Association shall establish a class of membership
				and membership criteria for business entities. A business entity that applies
				for membership shall be required to designate an individual Association member
				responsible for the compliance of the business entity with Association rules
				and the insurance laws, rules, and regulations of any State in which the
				business entity seeks to do business on the basis of Association
				membership.
								(3)Categories
									(A)Separate
				categories for insurance producers permittedThe Association may
				establish separate categories of membership for insurance producers and for
				other persons within each class, based on the types of licensing categories
				that exist under State laws.
									(B)Separate
				treatment for depository institutions prohibitedNo special
				categories of membership, and no distinct membership criteria, shall be
				established for members which are depository institutions or for employees,
				agents, or affiliates of depository institutions.
									(d)Membership
				criteria
								(1)In
				generalThe Association may establish criteria for membership
				which shall include standards for personal qualifications, education, training,
				and experience. The Association shall not establish criteria that unfairly
				limit the ability of a small insurance producer to become a member of the
				Association, including imposing discriminatory membership fees.
								(2)QualificationsIn
				establishing criteria under paragraph (1), the Association shall not adopt any
				qualification less protective to the public than that contained in the NAIC
				Producer Licensing Model Act in effect as of the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2013, and shall consider the highest levels
				of insurance producer qualifications established under the licensing laws of
				the States.
								(3)Assistance from
				States
									(A)In
				generalThe Association may request a State to provide assistance
				in investigating and evaluating the eligibility of a prospective member for
				membership in the Association.
									(B)Rule of
				constructionSubparagraph (A) shall not be construed as requiring
				or authorizing any State to adopt new or additional requirements concerning the
				licensing or evaluation of insurance producers.
									(4)Denial of
				membershipThe Association may, based on reasonably consistently
				applied standards, deny membership to any State-licensed insurance producer for
				failure to meet the membership criteria established by the Association.
								(e)Effect of
				membership
								(1)Authority of
				association membersMembership in the Association shall—
									(A)authorize an
				insurance producer to sell, solicit, or negotiate insurance in any State for
				which the member pays the licensing fee set by the State for any line or lines
				of insurance specified in the home State license of the insurance producer, and
				exercise all such incidental powers as shall be necessary to carry out such
				activities, including claims adjustments and settlement to the extent
				permissible under the laws of the State, risk management, employee benefits
				advice, retirement planning, and any other insurance-related consulting
				activities;
									(B)be the equivalent
				of a nonresident insurance producer license for purposes of authorizing the
				insurance producer to engage in the activities described in subparagraph (A) in
				any State where the member pays the licensing fee; and
									(C)be the equivalent
				of a nonresident insurance producer license for the purpose of subjecting an
				insurance producer to all laws, regulations, provisions or other action of any
				State concerning revocation, suspension, or other enforcement action related to
				the ability of a member to engage in any activity within the scope of authority
				granted under this subsection and to all State laws, regulations, provisions,
				and actions preserved under paragraph (5).
									(2)Violent Crime
				Control and Law Enforcement Act of 1994Nothing in this subtitle
				shall be construed to alter, modify, or supercede any requirement established
				by section 1033 of title 18, United States Code.
								(3)Agent for
				remitting feesThe Association shall act as an agent for any
				member for purposes of remitting licensing fees to any State pursuant to
				paragraph (1).
								(4)Regulator
				notification
									(A)In
				generalThe Association shall notify the States and National
				Association of Insurance Commissioners (hereinafter referred to in this
				subtitle as NAIC) or its designee when an insurance producer has
				satisfied the membership criteria of this section. The States and NAIC or its
				designee shall have10 business days after the notification to provide the
				Association with evidence that the insurance producer does not satisfy the
				criteria for membership for consideration by the Association in its final
				membership determination.
									(B)Ongoing
				disclosures requiredOn an ongoing basis, the Association shall
				disclose to the States and NAIC or its designee the States in which each member
				is authorized to operate. The Association shall immediately notify the States
				and NAIC or its designee when a member is newly authorized to operate in one or
				more States, or is no longer authorized to operate in one or more States on the
				basis of Association membership.
									(5)Preservation of
				state consumer protection and market conduct regulationNo
				provision of this section shall be construed as altering or affecting the
				applicability or continuing effectiveness of any law, regulation, provision, or
				other action of any State, including any law, regulation, provision, or other
				action that—
									(A)regulates market
				conduct, insurance producer conduct, or unfair trade practices;
									(B)establishes
				consumer protections; or
									(C)requires insurance
				producers to be appointed by a licensed or authorized insurer,
									to the extent that the law,
				regulation, provision, or other action is not inconsistent with the provisions
				of this subtitle related to market entry for nonresident insurance producers,
				and then only to the extent of the inconsistency.(f)Biennial
				renewalMembership in the Association shall be renewed on a
				biennial basis.
							(g)Continuing
				education
								(1)In
				generalThe Association shall establish, as a condition of
				membership, continuing education requirements which shall be comparable to the
				continuing education requirements under the licensing laws of a majority of the
				States.
								(2)State continuing
				education requirementsA member may not be required to satisfy
				continuing education requirements imposed under the laws, regulations,
				provisions, or actions of any State other than the home State of the
				member.
								(3)ReciprocityThe
				Association shall not require a member to satisfy continuing education
				requirements that are equivalent to any continuing education requirements of
				the home State of the member that have been satisfied by the member during the
				applicable licensing period.
								(4)Limitation on
				AssociationThe Association shall not directly or indirectly
				offer any continuing education courses for insurance producers.
								(h)Probation,
				suspension and revocation
								(1)Disciplinary
				actionThe Association may place an insurance producer that is a
				member of the Association on probation or suspend or revoke the membership of
				the insurance producer in the Association, or assess monetary fines or
				penalties, as the Association determines to be appropriate, if—
									(A)the insurance
				producer fails to meet the applicable membership criteria or other rules of the
				Association;
									(B)the insurance
				producer has been subject to disciplinary action pursuant to a final
				adjudicatory proceeding under the jurisdiction of a State insurance
				regulator;
									(C)an insurance
				license held by the insurance producer has been suspended or revoked by a State
				insurance regulator; or
									(D)the insurance
				producer has been convicted of a crime that would have resulted in the denial
				of membership pursuant to subsection (a)(4)(M)(i) at the time of application
				and the Association has received a copy of the final disposition from a court
				of competent jurisdiction.
									(2)Violations of
				Association rulesThe Association shall have the power to
				investigate alleged violations of Association rules.
								(3)ReportingThe
				Association shall immediately notify NAIC or its designee when the membership
				of an insurance producer has been placed on probation or has been suspended,
				revoked, or otherwise terminated, or when the Association has assessed monetary
				fines or penalties.
								(i)Consumer
				complaints
								(1)In
				generalThe Association shall—
									(A)refer any
				complaint against a member of the Association from a consumer relating to
				alleged misconduct or violations of State insurance laws to the State insurance
				regulator where the consumer resides and, when appropriate, to any additional
				State insurance regulator, as determined by rules adopted by the Association;
				and
									(B)make any related
				records and information available to NAIC or its designee and to each State
				insurance regulator to whom the complaint is forwarded.
									(2)Telephone and
				other accessThe Association shall maintain a toll-free number
				for purposes of this subsection and, as practicable, other alternative means of
				communication with consumers, such as an Internet webpage.
								(3)Final
				disposition of investigationState insurance regulators shall
				provide the Association with information regarding the final disposition of a
				complaint referred pursuant to paragraph (1)(A), but nothing shall be construed
				to compel a State to release confidential investigation reports or other
				information protected by State law to the Association.
								(j)Information
				sharingThe Association may share documents, materials, or other
				information, including confidential and privileged documents, with a State,
				Federal, or international regulatory agency or enforcement authority, or with
				NAIC or its designee, provided that the recipient has the authority and agrees
				to maintain the confidentiality or privileged status of the document, material,
				or other information.
							324.Board of
				directors
							(a)EstablishmentThere
				is established the board of directors of the Association (hereafter in this
				subtitle referred to as the Board), which shall have authority
				to govern and supervise all activities of the Association.
							(b)PowersThe
				Board shall have such of the powers and authority of the Association as may be
				specified in the bylaws of the Association.
							(c)Composition
								(1)In
				generalThe Board shall consist of 13 members who shall be
				appointed by the President, by and with the advice and consent of the Senate,
				of whom—
									(A)8 shall be State
				insurance commissioners appointed in the manner provided in paragraph
				(2);
									(B)2 shall be
				representatives of property and casualty insurance producers;
									(C)1 shall be a
				representative of life or health insurance producers;
									(D)1 shall be a
				representative of property and casualty insurers; and
									(E)1 shall be a
				representative of life or health insurers.
									(2)State insurance
				regulator representatives
									(A)Before making any
				appointments pursuant to subparagraph (A) of paragraph (1), the President shall
				request a list of recommended candidates from NAIC, which shall not be binding
				on the President. If NAIC fails to submit a list of recommendations within 15
				business days of the request, the President may make the requisite appointments
				without considering the views of NAIC.
									(B)Not more than 4
				members appointed to membership on the Board pursuant to subparagraph (A) of
				paragraph (1) shall belong to the same political party.
									(C)If fewer than 8
				State insurance commissioners accept appointment to the Board, the President
				may appoint the remaining State insurance commissioner members of the Board
				from among individuals who are former State insurance commissioners, provided
				that any former insurance commissioner so appointed shall not be employed by or
				have a present direct or indirect financial interest in any insurer, insurance
				producer, or other entity in the insurance industry other than direct or
				indirect ownership of, or beneficial interest in, an insurance policy or
				annuity contract written or sold by an insurer.
									(3)Private sector
				representativesIn making any appointments pursuant to
				subparagraphs (B) through (E) of paragraph (1), the President may seek
				recommendations for candidates from national trade associations representing
				the category of individuals described, which shall not be binding on the
				President.
								(4)State insurance
				commissioner definedFor purposes of this subsection, the term
				State insurance commissioner means a person who serves in the
				position in State government, or on the board, commission, or other body that
				is the principal insurance regulatory authority for the State.
								(d)Terms
								(1)In
				generalThe term of each Board member shall be for 2 years,
				except that—
									(A)the term
				of—
										(i)4 of the State
				insurance commissioner members of the Board initially appointed under
				subparagraph (A) of paragraph (1);
										(ii)1 of the property
				and casualty insurance producer members of the Board initially appointed under
				subparagraph (B) of paragraph (1); and
										(iii)1 of the insurer
				representative members of the Board initially appointed under subparagraphs (D)
				and (E) of paragraph (1),
										shall be 1 year, as designated by
				the President at the time of the nomination of the members;(B)a member of the
				Board may continue to serve after the expiration of the term to which the
				member was appointed until a successor is qualified; and
									(C)any member of the
				Board appointed to fill a vacancy occurring before the expiration of the term
				for which the predecessor of the member was appointed shall be appointed only
				for the remainder of that term.
									(2)Successive
				termsBoard members may be reappointed to successive
				terms.
								(e)Initial
				appointmentsThe appointment of initial Board members shall be
				made no later than 90 days after the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2013.
							(f)Meetings
								(1)In
				generalThe Board shall meet at the call of the chairperson, as
				requested in writing to the chairperson by at least 5 members of the Board, or
				as otherwise provided by the bylaws of the Association.
								(2)Quorum
				requiredA majority of directors shall constitute a
				quorum.
								(3)VotingDecisions
				of the Board shall require the approval of a majority of all directors present
				at a meeting, a quorum being present.
								(4)Initial
				meetingThe Board shall hold its first meeting not later than 45
				days after the date on which all initial members of the Board have been
				appointed.
								(g)Restriction on
				confidential informationMembers of the Board appointed pursuant
				to paragraph (3) of subsection (c) shall not have access to confidential
				information received by the Association in connection with complaints,
				investigations, or disciplinary proceedings involving insurance
				producers.
							(h)Ethics and
				conflicts of interestThe Board shall issue and enforce an
				ethical conduct code to address permissible and prohibited activities of Board
				members and Association officers, employees, agents, or consultants. The code
				shall, at a minimum, include provisions that prohibit any Board member or
				Association officer, employee, agent or consultant from—
								(1)engaging in
				unethical conduct in the course of performing Association duties;
								(2)participating in
				the making or influencing the making of any Association decision, the outcome
				of which he or she knows or had reason to know would have a reasonably
				foreseeable material financial effect, distinguishable from its effect on the
				publicly generally, on the person or a member of his or her immediate
				family;
								(3)accepting any gift
				from any person or entity other than the Association that is given because of
				the position held by the person in the Association;
								(4)making political
				contributions to any person or entity on behalf of the Association; and
								(5)lobbying or paying
				someone to lobby on behalf of the Association.
								325.Officers
							(a)PositionsThe
				officers of the Association shall consist of a chairperson and a vice
				chairperson of the Board, an executive director, secretary, and treasurer of
				the Association, and such other officers and assistant officers as may be
				deemed necessary.
							(b)Manner of
				selectionEach officer of the Board and the Association shall be
				elected or appointed at such time, in such manner, and for such terms as may be
				prescribed in the bylaws of the Association.
							326.Bylaws, rules,
				and disciplinary action
							(a)Adoption and
				amendment of bylaws and rules
								(1)Copy required to
				be filedThe Board shall submit to the President and NAIC any
				proposed bylaw or rules of the Association or any proposed amendment to the
				bylaws or rules, accompanied by a concise general statement of the basis and
				purpose of such proposal. Rules shall be promulgated in accordance with the
				Federal Administrative Procedure Act.
								(2)Effective
				dateAny proposed bylaw or rule or proposed amendment to the
				bylaws or rules shall take effect, after notice published in the Federal
				Register and opportunity for comment, upon such date as the Association may
				designate, unless suspended under subsection (c) of section 330.
								(b)Disciplinary
				action by the Association
								(1)Specification of
				chargesIn any proceeding to determine whether membership shall
				be denied, suspended, revoked, or not renewed or to determine whether a member
				of the Association should be placed on probation (in this section referred to
				as a disciplinary action) or whether to assess fines or monetary
				penalties, the Association shall bring specific charges, notify the member of
				the charges, give the member an opportunity to defend against the charges, and
				keep a record.
								(2)Supporting
				statementA determination to take disciplinary action shall be
				supported by a statement setting forth—
									(A)any act or
				practice in which the member has been found to have been engaged;
									(B)the specific
				provision of this subtitle, the rules or regulations under this subtitle, or
				the rules of the Association which any such act or practice is deemed to
				violate; and
									(C)the sanction
				imposed and the reason for the sanction.
									(3)Ineligibility of
				private sector representativesMembers of the Board appointed
				pursuant to section 324(c)(3) shall not participate in any disciplinary action,
				and shall not have access to confidential information concerning the
				actions.
								327.PowersIn addition to all the powers conferred upon
				a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
				the Association shall have the following powers:
							(1)To establish and
				collect such membership fees as the Association finds necessary to impose to
				cover the costs of its operations.
							(2)To adopt, amend,
				and repeal bylaws and rules governing the conduct of Association business and
				performance of its duties.
							(3)To establish
				procedures for providing notice and opportunity for comment pursuant to section
				326(a).
							(4)To enter into and
				perform such agreements as necessary to carry out its duties.
							(5)To hire employees,
				professionals, or specialists, and elect or appoint officers, and to fix their
				compensation, define their duties and give them appropriate authority to carry
				out the purposes of this subtitle, and determine their qualification; and to
				establish the Association’s personnel policies and programs relating to, among
				other things, conflicts of interest, rates of compensation, and qualifications
				of personnel.
							(6)To borrow
				money.
							(7)To secure funding
				for such amounts as the Association determines to be necessary and appropriate
				to organize and begin operations of the Association, which shall be treated as
				loans to be repaid by the Association with interest at market rate, except that
				the Board shall not secure funding from an insurer, insurance producer, or
				insurance association, but may secure funding from NAIC.
							328.Report by
				Association
							(a)In
				generalAs soon as practicable after the close of each fiscal
				year, the Association shall submit to the President and NAIC a written report
				regarding the conduct of its business, and the exercise of the other rights and
				powers granted by this subtitle, during such fiscal year.
							(b)Financial
				statementsEach report submitted under subsection (a) with
				respect to any fiscal year shall include financial statements setting forth the
				financial position of the Association at the end of such fiscal year and the
				results of its operations (including the source and application of its funds)
				for such fiscal year.
							329.Liability of
				the Association and the directors, officers, and employees of the
				Association
							(a)In
				generalThe Association shall not be deemed to be an insurer or
				insurance producer within the meaning of any State law, rule, regulation, or
				order regulating or taxing insurers, insurance producers, or other entities
				engaged in the business of insurance, including provisions imposing premium
				taxes, regulating insurer solvency or financial condition, establishing
				guaranty funds and levying assessments, or requiring claims settlement
				practices.
							(b)Liability of
				directors, officers, and employeesNo director, officer, or
				employee of the Association shall be personally liable to any person for any
				action taken or omitted in good faith in any matter within the scope of their
				responsibilities in connection with the Association.
							330.Presidential
				oversight
							(a)Removal of
				BoardIf the President determines that the Association is acting
				in a manner contrary to the interests of the public or the purposes of this
				subtitle or has failed to perform its duties under this subtitle, the President
				may remove the entire existing Board for the remainder of the term to which the
				members of the Board were appointed and appoint, in accordance with section 324
				and with the advice and consent of the Senate, new members to fill the
				vacancies on the Board for the remainder of the terms.
							(b)Removal of Board
				memberThe President may remove a member of the Board only for
				neglect of duty or malfeasance in office.
							(c)Suspension of
				rules or actionsFollowing notice to the Board, the President, or
				a person designated by the President for such purpose, may suspend the
				effectiveness of any rule, or prohibit any action, of the Association which the
				President or the designee determines is contrary to the purposes of this
				subtitle.
							331.Relationship to
				State law
							(a)Preemption of
				State lawsState laws, regulations, provisions, or other actions
				purporting to regulate insurance producers shall be preempted to the extent
				provided in subsection (b).
							(b)Prohibited
				actions
								(1)In
				generalNo State shall—
									(A)impede the
				activities of, take any action against, or apply any provision of law or
				regulation arbitrarily or discriminatorily to, any insurance producer because
				that insurance producer or any affiliate plans to become, has applied to
				become, or is a member of the Association;
									(B)impose any
				requirement upon a member of the Association that it pay fees different from
				those required to be paid to that State were it not a member of the
				Association; or
									(C)impose any
				continuing education requirements on any nonresident insurance producer that is
				a member of the Association.
									(2)States other
				than a home StateNo State, other than a member’s home State,
				shall—
									(A)impose any
				licensing, personal or corporate qualifications, education, training,
				experience, residency, continuing education, or bonding requirement upon a
				member of the Association that is different from the criteria for membership in
				the Association or renewal of such membership;
									(B)impose any
				requirement upon a member of the Association that it be licensed, registered,
				or otherwise qualified to do business or remain in good standing in the State,
				including any requirement that the insurance producer register as a foreign
				company with the secretary of state or equivalent State official;
									(C)require that a
				member of the Association submit to a criminal history record check as a
				condition of doing business in the State; or
									(D)impose any
				licensing, registration, or appointment requirements upon a member of the
				Association, or require a member of the Association to be authorized to operate
				as an insurance producer, in order to sell, solicit, or negotiate insurance for
				commercial property and casualty risks to an insured with risks located in more
				than one State, if the member is licensed or otherwise authorized to operate in
				the State where the insured maintains its principal place of business and the
				contract of insurance insures risks located in that State.
									(3)Preservation of
				State disciplinary authorityNothing in this section may be
				construed to prohibit a State from investigating and taking appropriate
				disciplinary action, including suspension or revocation of authority of an
				insurance producer to do business in a State, in accordance with State law and
				that is not inconsistent with the provisions of this section, against a member
				of the Association as a result of a complaint or for any alleged activity,
				regardless of whether the activity occurred before or after the insurance
				producer commenced doing business in the State pursuant to Association
				membership.
								332.Coordination
				with other regulators
							(a)Coordination
				with State insurance regulatorsThe Association may—
								(1)establish a
				central clearinghouse, or utilize NAIC or any other appropriate entity as a
				central clearinghouse, through which members of the Association may pursuant to
				section 323(e) disclose their intent to operate in 1 or more States and pay the
				licensing fees to the appropriate States; and
								(2)establish a
				national database for the collection of regulatory information concerning the
				activities of insurance producers or contract with NAIC or any other entity to
				utilize such a database.
								(b)Coordination
				with the Financial Industry Regulatory AuthorityThe Association
				shall coordinate with the Financial Industry Regulatory Authority in order to
				ease any administrative burdens that fall on persons that are members of both
				associations, consistent with the requirements of this subtitle and the Federal
				securities laws.
							333.Right of
				action
							(a)Right of
				actionAny person aggrieved by a decision or action of the
				Association may, after reasonably exhausting available avenues for resolution
				within the Association, commence a civil action in an appropriate United States
				district court, and obtain all appropriate relief.
							(b)Association
				interpretationsIn any such action, the court shall give
				appropriate weight to the Association’s interpretation of its bylaws and this
				subtitle.
							334.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Business
				entityThe term business entity means a corporation,
				association, partnership, limited liability company, limited liability
				partnership, or other legal entity.
							(2)Home
				StateThe term home State means the State in which
				the insurance producer maintains its principal place of residence or business
				and is licensed to act as an insurance producer.
							(3)InsuranceThe
				term insurance means any product, other than title insurance or
				bail bonds, defined or regulated as insurance by the appropriate State
				insurance regulatory authority.
							(4)Insurance
				producerThe term insurance producer means any
				insurance agent or broker, excess or surplus lines broker or agent, insurance
				consultant, limited insurance representative, and any other individual or
				entity that sells, solicits, or negotiates policies of insurance or offers
				advice, counsel, opinions or services related to insurance.
							(5)Principal place
				of businessThe term principal place of business
				means the State in which an insurance producer maintains the headquarters of
				the insurance producer and, in the case of a business entity, where high-level
				officers of the entity direct, control, and coordinate the business activities
				of the business entity.
							(6)Principal place
				of residenceThe term principal place of residence
				means the State in which an insurance producer resides for the greatest number
				of days during a calendar year.
							(7)StateThe
				term State includes any State, the District of Columbia, any
				territory of the United States, and Puerto Rico, Guam, American Samoa, the
				Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern
				Mariana Islands.
							(8)State
				law
								(A)In
				generalThe term State law includes all laws,
				decisions, rules, regulations, or other State action having the effect of law,
				of any State.
								(B)Laws applicable
				in the District of ColumbiaA law of the United States applicable
				only to or within the District of Columbia shall be treated as a State law
				rather than a law of the United
				States.
								.
			(b)Clerical
			 amendmentThe table of contents for the Gramm-Leach-Bliley Act is
			 amended by striking the items relating to subtitle C of title III and inserting
			 the following new items:
				
					
						Subtitle C—National Association of
				Registered Agents and Brokers
						Sec. 321. National Association of
				Registered Agents and Brokers.
						Sec. 322. Purpose.
						Sec. 323. Membership.
						Sec. 324. Board of
				directors.
						Sec. 325. Officers.
						Sec. 326. Bylaws, rules, and
				disciplinary action.
						Sec. 327. Powers.
						Sec. 328. Report by
				Association.
						Sec. 329. Liability of the Association
				and the directors, officers, and employees of the Association.
						Sec. 330. Presidential
				oversight.
						Sec. 331. Relationship to State
				law.
						Sec. 332. Coordination with other
				regulators.
						Sec. 333. Right of action.
						Sec. 334.
				Definitions.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 National Association of Registered
			 Agents and Brokers Reform Act of 2013.
		2.Reestablishment of the
			 National Association of Registered Agents and Brokers
			(a)In
			 generalSubtitle C of title
			 III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended to read
			 as follows:
				
					CNational Association of
				Registered Agents and Brokers
						321.National Association
				of Registered Agents and Brokers
							(a)EstablishmentThere
				is established the National Association of Registered Agents and Brokers
				(referred to in this subtitle as the Association).
							(b)StatusThe
				Association shall—
								(1)be a nonprofit
				corporation;
								(2)not be an agent or
				instrumentality of the Federal Government;
								(3)be an independent
				organization that may not be merged with or into any other private or public
				entity; and
								(4)except as otherwise
				provided in this subtitle, be subject to, and have all the powers conferred
				upon, a nonprofit corporation by the District of Columbia Nonprofit Corporation
				Act (D.C. Code, sec. 29–301.01 et seq.) or any successor thereto.
								322.PurposeThe purpose of the Association shall be to
				provide a mechanism through which licensing, continuing education, and other
				nonresident insurance producer qualification requirements and conditions may be
				adopted and applied on a multi-state basis without affecting the laws, rules,
				and regulations, and preserving the rights of a State, pertaining to—
							(1)licensing, continuing
				education, and other qualification requirements of insurance producers that are
				not members of the Association;
							(2)resident or nonresident
				insurance producer appointment requirements;
							(3)supervising and
				disciplining resident and nonresident insurance producers;
							(4)establishing licensing
				fees for resident and nonresident insurance producers so that there is no loss
				of insurance producer licensing revenue to the State; and
							(5)prescribing and enforcing
				laws and regulations regulating the conduct of resident and nonresident
				insurance producers.
							323.Membership
							(a)Eligibility
								(1)In
				generalAny insurance producer licensed in its home State shall,
				subject to paragraphs (2) and (4), be eligible to become a member of the
				Association.
								(2)Ineligibility for
				suspension or revocation of licenseSubject to paragraph (3), an
				insurance producer is not eligible to become a member of the Association if a
				State insurance regulator has suspended or revoked the insurance license of the
				insurance producer in that State.
								(3)Resumption of
				eligibilityParagraph (2) shall cease to apply to any insurance
				producer if—
									(A)the State insurance
				regulator reissues or renews the license of the insurance producer in the State
				in which the license was suspended or revoked, or otherwise terminates or
				vacates the suspension or revocation; or
									(B)the suspension or
				revocation expires or is subsequently overturned by a court of competent
				jurisdiction.
									(4)Criminal history record
				check required
									(A)In
				generalAn insurance producer who is an individual shall not be
				eligible to become a member of the Association unless the insurance producer
				has undergone a criminal history record check that complies with regulations
				prescribed by the Attorney General of the United States under subparagraph
				(K).
									(B)Criminal history record
				check requested by home StateAn insurance producer who is
				licensed in a State and who has undergone a criminal history record check
				during the 2-year period preceding the date of submission of an application to
				become a member of the Association, in compliance with a requirement to undergo
				such criminal history record check as a condition for such licensure in the
				State, shall be deemed to have undergone a criminal history record check for
				purposes of subparagraph (A).
									(C)Criminal history record
				check requested by Association
										(i)In
				generalThe Association shall, upon request by an insurance
				producer licensed in a State, submit identification information obtained from
				the insurance producer, and a request for a criminal history record check of
				the insurance producer, to the Federal Bureau of Investigation.
										(ii)ProceduresThe
				board of directors of the Association (referred to in this subtitle as the
				Board) shall prescribe procedures for obtaining and utilizing
				identification information and criminal history record information, including
				the establishment of reasonable fees required to perform a criminal history
				record check and appropriate safeguards for maintaining confidentiality and
				security of the information.
										(D)Form of
				requestA submission under subparagraph (C)(i) shall include such
				identification information as is required by the Attorney General concerning
				the person about whom the criminal history record check is requested, and a
				statement signed by the person authorizing the Attorney General to provide the
				information to the Association and for the Association to receive the
				information.
									(E)Provision of
				information by Attorney GeneralUpon receiving a submission under
				subparagraph (C)(i) from the Association, the Attorney General shall search all
				criminal history records of the Federal Bureau of Investigation, including
				records of the Criminal Justice Information Services Division of the Federal
				Bureau of Investigation, that the Attorney General determines appropriate for
				criminal history records corresponding to the identification information
				provided under subparagraph (D) and provide all criminal history record
				information included in the request to the Association.
									(F)Limitation on
				permissible uses of informationAny information provided to the
				Association under subparagraph (E) may only—
										(i)be used for purposes of
				determining compliance with membership criteria established by the
				Association;
										(ii)be disclosed to State
				insurance regulators, or Federal or State law enforcement agencies, in
				conformance with applicable law; or
										(iii)be disclosed, upon
				request, to the insurance producer to whom the criminal history record
				information relates.
										(G)Penalty for improper
				use or disclosureWhoever knowingly uses any information provided
				under subparagraph (E) for a purpose not authorized in subparagraph (F), or
				discloses any such information to anyone not authorized to receive it, shall be
				fined under title 18, United States Code, imprisoned for not more than 2 years,
				or both.
									(H)Reliance on
				informationNeither the Association nor any of its Board members,
				officers, or employees shall be liable in any action for using information
				provided under subparagraph (E) as permitted under subparagraph (F) in good
				faith and in reasonable reliance on its accuracy.
									(I)FeesThe
				Attorney General may charge a reasonable fee for conducting the search and
				providing the information under subparagraph (E), and any such fee shall be
				collected and remitted by the Association to the Attorney General.
									(J)Rule of
				constructionNothing in this paragraph shall be construed
				as—
										(i)requiring a State
				insurance regulator to perform criminal history record checks under this
				section; or
										(ii)limiting any other
				authority that allows access to criminal history records.
										(K)RegulationsThe
				Attorney General shall prescribe regulations to carry out this paragraph, which
				shall include—
										(i)appropriate protections
				for ensuring the confidentiality of information provided under subparagraph
				(E); and
										(ii)procedures providing a
				reasonable opportunity for an insurance producer to contest the accuracy of
				information regarding the insurance producer provided under subparagraph
				(E).
										(L)Ineligibility for
				membership
										(i)In
				generalThe Association may, under reasonably consistently
				applied standards, deny membership to an insurance producer on the basis of
				criminal history record information provided under subparagraph (E), or where
				the insurance producer has been subject to disciplinary action, as described in
				paragraph (2).
										(ii)Rights of applicants
				denied membershipThe Association shall notify any insurance
				producer who is denied membership on the basis of criminal history record
				information provided under subparagraph (E) of the right of the insurance
				producer to—
											(I)obtain a copy of all
				criminal history record information provided to the Association under
				subparagraph (E) with respect to the insurance producer; and
											(II)challenge the denial of
				membership based on the accuracy and completeness of the information.
											(M)DefinitionFor
				purposes of this paragraph, the term criminal history record check
				means a national background check of criminal history records of the Federal
				Bureau of Investigation.
									(b)Authority to establish
				membership criteriaThe Association may establish membership
				criteria that bear a reasonable relationship to the purposes for which the
				Association was established.
							(c)Establishment of
				classes and categories of membership
								(1)Classes of
				membershipThe Association may establish separate classes of
				membership, with separate criteria, if the Association reasonably determines
				that performance of different duties requires different levels of education,
				training, experience, or other qualifications.
								(2)Business
				entitiesThe Association shall establish a class of membership
				and membership criteria for business entities. A business entity that applies
				for membership shall be required to designate an individual Association member
				responsible for the compliance of the business entity with Association
				standards and the insurance laws, rules, and regulations of any State in which
				the business entity seeks to do business on the basis of Association
				membership.
								(3)Categories
									(A)Separate categories for
				insurance producers permittedThe Association may establish
				separate categories of membership for insurance producers and for other persons
				or entities within each class, based on the types of licensing categories that
				exist under State laws.
									(B)Separate treatment for
				depository institutions prohibitedNo special categories of
				membership, and no distinct membership criteria, shall be established for
				members that are depository institutions or for employees, agents, or
				affiliates of depository institutions.
									(d)Membership
				criteria
								(1)In
				generalThe Association may establish criteria for membership
				which shall include standards for personal qualifications, education, training,
				and experience. The Association shall not establish criteria that unfairly
				limit the ability of a small insurance producer to become a member of the
				Association, including imposing discriminatory membership fees.
								(2)QualificationsIn
				establishing criteria under paragraph (1), the Association shall not adopt any
				qualification less protective to the public than that contained in the National
				Association of Insurance Commissioners (referred to in this subtitle as the
				NAIC) Producer Licensing Model Act in effect as of the date of
				enactment of the National Association of Registered Agents and Brokers Reform
				Act of 2013, and shall consider the highest levels of insurance producer
				qualifications established under the licensing laws of the States.
								(3)Assistance from
				States
									(A)In
				generalThe Association may request a State to provide assistance
				in investigating and evaluating the eligibility of a prospective member for
				membership in the Association.
									(B)Authorization of
				information sharingA submission under subsection (a)(4)(C)(i)
				made by an insurance producer licensed in a State shall include a statement
				signed by the person about whom the assistance is requested authorizing—
										(i)the State to share
				information with the Association; and
										(ii)the Association to
				receive the information.
										(C)Rule of
				constructionSubparagraph (A) shall not be construed as requiring
				or authorizing any State to adopt new or additional requirements concerning the
				licensing or evaluation of insurance producers.
									(4)Denial of
				membershipThe Association may, based on reasonably consistently
				applied standards, deny membership to any State-licensed insurance producer for
				failure to meet the membership criteria established by the Association.
								(e)Effect of
				membership
								(1)Authority of
				association membersMembership in the Association shall—
									(A)authorize an insurance
				producer to sell, solicit, or negotiate insurance in any State for which the
				member pays the licensing fee set by the State for any line or lines of
				insurance specified in the home State license of the insurance producer, and
				exercise all such incidental powers as shall be necessary to carry out such
				activities, including claims adjustments and settlement to the extent
				permissible under the laws of the State, risk management, employee benefits
				advice, retirement planning, and any other insurance-related consulting
				activities;
									(B)be the equivalent of a
				nonresident insurance producer license for purposes of authorizing the
				insurance producer to engage in the activities described in subparagraph (A) in
				any State where the member pays the licensing fee; and
									(C)be the equivalent of a
				nonresident insurance producer license for the purpose of subjecting an
				insurance producer to all laws, regulations, provisions or other action of any
				State concerning revocation, suspension, or other enforcement action related to
				the ability of a member to engage in any activity within the scope of authority
				granted under this subsection and to all State laws, regulations, provisions,
				and actions preserved under paragraph (5).
									(2)Violent Crime Control
				and Law Enforcement Act of 1994Nothing in this subtitle shall be
				construed to alter, modify, or supercede any requirement established by section
				1033 of title 18, United States Code.
								(3)Agent for remitting
				feesThe Association shall act as an agent for any member for
				purposes of remitting licensing fees to any State pursuant to paragraph
				(1).
								(4)Notification of
				action
									(A)In
				generalThe Association shall notify the States (including State
				insurance regulators) and the NAIC when an insurance producer has satisfied the
				membership criteria of this section. The States (including State insurance
				regulators) shall have 10 business days after the date of the notification in
				order to provide the Association with evidence that the insurance producer does
				not satisfy the criteria for membership in the Association.
									(B)Ongoing disclosures
				requiredOn an ongoing basis, the Association shall disclose to
				the States (including State insurance regulators) and the NAIC a list of the
				States in which each member is authorized to operate. The Association shall
				immediately notify the States (including State insurance regulators) and the
				NAIC when a member is newly authorized to operate in one or more States, or is
				no longer authorized to operate in one or more States on the basis of
				Association membership.
									(5)Preservation of
				consumer protection and market conduct regulation
									(A)In
				generalNo provision of this section shall be construed as
				altering or affecting the applicability or continuing effectiveness of any law,
				regulation, provision, or other action of any State, including those described
				in subparagraph (B), to the extent that the State law, regulation, provision,
				or other action is not inconsistent with the provisions of this subtitle
				related to market entry for nonresident insurance producers, and then only to
				the extent of the inconsistency.
									(B)Preserved
				regulationsThe laws, regulations, provisions, or other actions
				of any State referred to in subparagraph (A) include laws, regulations,
				provisions, or other actions that—
										(i)regulate market conduct,
				insurance producer conduct, or unfair trade practices;
										(ii)establish consumer
				protections; or
										(iii)require insurance
				producers to be appointed by a licensed or authorized insurer.
										(f)Biennial
				renewalMembership in the Association shall be renewed on a
				biennial basis.
							(g)Continuing
				education
								(1)In
				generalThe Association shall establish, as a condition of
				membership, continuing education requirements which shall be comparable to the
				continuing education requirements under the licensing laws of a majority of the
				States.
								(2)State continuing
				education requirementsA member may not be required to satisfy
				continuing education requirements imposed under the laws, regulations,
				provisions, or actions of any State other than the home State of the
				member.
								(3)ReciprocityThe
				Association shall not require a member to satisfy continuing education
				requirements that are equivalent to any continuing education requirements of
				the home State of the member that have been satisfied by the member during the
				applicable licensing period.
								(4)Limitation on the
				AssociationThe Association shall not directly or indirectly
				offer any continuing education courses for insurance producers.
								(h)Probation, suspension
				and revocation
								(1)Disciplinary
				actionThe Association may place an insurance producer that is a
				member of the Association on probation or suspend or revoke the membership of
				the insurance producer in the Association, or assess monetary fines or
				penalties, as the Association determines to be appropriate, if—
									(A)the insurance producer
				fails to meet the applicable membership criteria or other standards established
				by the Association;
									(B)the insurance producer
				has been subject to disciplinary action pursuant to a final adjudicatory
				proceeding under the jurisdiction of a State insurance regulator;
									(C)an insurance license held
				by the insurance producer has been suspended or revoked by a State insurance
				regulator; or
									(D)the insurance producer
				has been convicted of a crime that would have resulted in the denial of
				membership pursuant to subsection (a)(4)(L)(i) at the time of application, and
				the Association has received a copy of the final disposition from a court of
				competent jurisdiction.
									(2)Violations of
				Association standardsThe Association shall have the power to
				investigate alleged violations of Association standards.
								(3)ReportingThe
				Association shall immediately notify the States (including State insurance
				regulators) and the NAIC when the membership of an insurance producer has been
				placed on probation or has been suspended, revoked, or otherwise terminated, or
				when the Association has assessed monetary fines or penalties.
								(i)Consumer
				complaints
								(1)In
				generalThe Association shall—
									(A)refer any complaint
				against a member of the Association from a consumer relating to alleged
				misconduct or violations of State insurance laws to the State insurance
				regulator where the consumer resides and, when appropriate, to any additional
				State insurance regulator, as determined by standards adopted by the
				Association; and
									(B)make any related records
				and information available to each State insurance regulator to whom the
				complaint is forwarded.
									(2)Telephone and other
				accessThe Association shall maintain a toll-free number for
				purposes of this subsection and, as practicable, other alternative means of
				communication with consumers, such as an Internet webpage.
								(3)Final disposition of
				investigationState insurance regulators shall provide the
				Association with information regarding the final disposition of a complaint
				referred pursuant to paragraph (1)(A), but nothing shall be construed to compel
				a State to release confidential investigation reports or other information
				protected by State law to the Association.
								(j)Information
				sharingThe Association may—
								(1)share documents,
				materials, or other information, including confidential and privileged
				documents, with a State, Federal, or international governmental entity or with
				the NAIC or other appropriate entity referenced in paragraphs (3) and (4),
				provided that the recipient has the authority and agrees to maintain the
				confidentiality or privileged status of the document, material, or other
				information;
								(2)limit the sharing of
				information as required under this subtitle with the NAIC or any other
				non-governmental entity, in circumstances under which the Association
				determines that the sharing of such information is unnecessary to further the
				purposes of this subtitle;
								(3)establish a central
				clearinghouse, or utilize the NAIC or another appropriate entity, as determined
				by the Association, as a central clearinghouse, for use by the Association and
				the States (including State insurance regulators), through which members of the
				Association may disclose their intent to operate in 1 or more States and pay
				the licensing fees to the appropriate States; and
								(4)establish a database, or
				utilize the NAIC or another appropriate entity, as determined by the
				Association, as a database, for use by the Association and the States
				(including State insurance regulators) for the collection of regulatory
				information concerning the activities of insurance producers.
								(k)Effective
				DateThe provisions of this section shall take effect on the
				later of—
								(1)the expiration of the
				2-year period beginning on the date of enactment of the National Association of
				Registered Agents and Brokers Reform Act of 2013; and
								(2)the date of incorporation
				of the Association.
								324.Board of
				directors
							(a)EstablishmentThere
				is established a board of directors of the Association, which shall have
				authority to govern and supervise all activities of the Association.
							(b)PowersThe
				Board shall have such of the powers and authority of the Association as may be
				specified in the bylaws of the Association.
							(c)Composition
								(1)In
				generalThe Board shall consist of 13 members who shall be
				appointed by the President, by and with the advice and consent of the Senate,
				in accordance with the procedures established under Senate Resolution 116 of
				the 112th Congress, of whom—
									(A)8 shall be State
				insurance commissioners appointed in the manner provided in paragraph (2), 1 of
				whom shall be designated by the President to serve as the chairperson of the
				Board until the Board elects one such State insurance commissioner Board member
				to serve as the chairperson of the Board;
									(B)3 shall have demonstrated
				expertise and experience with property and casualty insurance producer
				licensing; and
									(C)2 shall have demonstrated
				expertise and experience with life or health insurance producer
				licensing.
									(2)State insurance
				regulator representatives
									(A)RecommendationsBefore
				making any appointments pursuant to paragraph (1)(A), the President shall
				request a list of recommended candidates from the States through the NAIC,
				which shall not be binding on the President. If the NAIC fails to submit a list
				of recommendations not later than 15 business days after the date of the
				request, the President may make the requisite appointments without considering
				the views of the NAIC.
									(B)Political
				affiliationNot more than 4 Board members appointed under
				paragraph (1)(A) shall belong to the same political party.
									(C)Former State insurance
				commissioners
										(i)In
				generalIf, after offering each currently serving State insurance
				commissioner an appointment to the Board, fewer than 8 State insurance
				commissioners have accepted appointment to the Board, the President may appoint
				the remaining State insurance commissioner Board members, as required under
				paragraph (1)(A), of the appropriate political party as required under
				subparagraph (B), from among individuals who are former State insurance
				commissioners.
										(ii)LimitationA
				former State insurance commissioner appointed as described in clause (i) may
				not be employed by or have any present direct or indirect financial interest in
				any insurer, insurance producer, or other entity in the insurance industry,
				other than direct or indirect ownership of, or beneficial interest in, an
				insurance policy or annuity contract written or sold by an insurer.
										(D)Service through
				termIf a Board member appointed under paragraph (1)(A) ceases to
				be a State insurance commissioner during the term of the Board member, the
				Board member shall cease to be a Board member.
									(3)Private sector
				representativesIn making any appointment pursuant to
				subparagraphs (B) and (C) of paragraph (1), the President may seek
				recommendations for candidates from groups representing the category of
				individuals described, which shall not be binding on the President.
								(4)State insurance
				commissioner definedFor purposes of this subsection, the term
				State insurance commissioner means a person who serves in the
				position in State government, or on the board, commission, or other body that
				is the primary insurance regulatory authority for the State.
								(d)Terms
								(1)In
				generalExcept as provided under paragraph (2), the term of
				service for each Board member shall be 2 years.
								(2)Exceptions
									(A)1-year
				termsThe term of service shall be 1 year, as designated by the
				President at the time of the nomination of the subject Board members
				for—
										(i)4 of the State insurance
				commissioner Board members initially appointed under paragraph (1)(A), of whom
				not more than 2 shall belong to the same political party;
										(ii)1 of the Board members
				initially appointed under paragraph (1)(B); and
										(iii)1 of the Board members
				initially appointed under paragraph (1)(C).
										(B)Expiration of
				TermA Board member may continue to serve after the expiration of
				the term to which the Board member was appointed for the earlier of 2 years or
				until a successor is appointed.
									(C)Mid-term
				appointmentsA Board member appointed to fill a vacancy occurring
				before the expiration of the term for which the predecessor of the Board member
				was appointed shall be appointed only for the remainder of that term.
									(3)Successive
				termsBoard members may be reappointed to successive
				terms.
								(e)Initial
				appointmentsThe appointment of initial Board members shall be
				made no later than 90 days after the date of enactment of the
				National Association of Registered Agents and
				Brokers Reform Act of 2013.
							(f)Meetings
								(1)In
				generalThe Board shall meet—
									(A)at the call of the
				chairperson;
									(B)as requested in writing
				to the chairperson by not fewer than 5 Board members; or
									(C)as otherwise provided by
				the bylaws of the Association.
									(2)Quorum
				requiredA majority of all Board members shall constitute a
				quorum.
								(3)VotingDecisions
				of the Board shall require the approval of a majority of all Board members
				present at a meeting, a quorum being present.
								(4)Initial
				meetingThe Board shall hold its first meeting not later than 45
				days after the date on which all initial Board members have been
				appointed.
								(g)Restriction on
				confidential informationBoard members appointed pursuant to
				subparagraphs (B) and (C) of subsection (c)(1) shall not have access to
				confidential information received by the Association in connection with
				complaints, investigations, or disciplinary proceedings involving insurance
				producers.
							(h)Ethics and conflicts of
				interestThe Board shall issue and enforce an ethical conduct
				code to address permissible and prohibited activities of Board members and
				Association officers, employees, agents, or consultants. The code shall, at a
				minimum, include provisions that prohibit any Board member or Association
				officer, employee, agent or consultant from—
								(1)engaging in unethical
				conduct in the course of performing Association duties;
								(2)participating in the
				making or influencing the making of any Association decision, the outcome of
				which the Board member, officer, employee, agent, or consultant knows or had
				reason to know would have a reasonably foreseeable material financial effect,
				distinguishable from its effect on the public generally, on the person or a
				member of the immediate family of the person;
								(3)accepting any gift from
				any person or entity other than the Association that is given because of the
				position held by the person in the Association;
								(4)making political
				contributions to any person or entity on behalf of the Association; and
								(5)lobbying or paying a
				person to lobby on behalf of the Association.
								(i)Compensation
								(1)In
				generalExcept as provided in paragraph (2), no Board member may
				receive any compensation from the Association or any other person or entity on
				account of Board membership.
								(2)Travel expenses and per
				diemBoard members may be reimbursed only by the Association for
				travel expenses, including per diem in lieu of subsistence, at rates consistent
				with rates authorized for employees of Federal agencies under subchapter I of
				chapter 57 of title 5, United States Code, while away from home or regular
				places of business in performance of services for the Association.
								325.Bylaws, standards, and
				disciplinary actions
							(a)Adoption and amendment
				of bylaws and standards
								(1)ProceduresThe
				Association shall adopt procedures for the adoption of bylaws and standards
				that are similar to procedures under subchapter II of chapter 5 of title 5,
				United States Code (commonly known as the Administrative Procedure
				Act).
								(2)Copy required to be
				filedThe Board shall submit to the President, through the
				Department of the Treasury, and the States (including State insurance
				regulators), and shall publish on the website of the Association, all proposed
				bylaws and standards of the Association, or any proposed amendment to the
				bylaws or standards of the Association, accompanied by a concise general
				statement of the basis and purpose of such proposal.
								(3)Effective
				dateAny proposed bylaw or standard of the Association, and any
				proposed amendment to the bylaws or standards of the Association, shall take
				effect, after notice under paragraph (2) and opportunity for public comment, on
				such date as the Association may designate, unless suspended under section
				329(c).
								(4)Rule of
				constructionNothing in this section shall be construed to
				subject the Board or the Association to the requirements of subchapter II of
				chapter 5 of title 5, United States Code (commonly known as the
				Administrative Procedure Act).
								(b)Disciplinary action by
				the Association
								(1)Specification of
				chargesIn any proceeding to determine whether membership shall
				be denied, suspended, revoked, or not renewed, or to determine whether a member
				of the Association should be placed on probation (referred to in this section
				as a disciplinary action) or whether to assess fines or monetary
				penalties, the Association shall bring specific charges, notify the member of
				the charges, give the member an opportunity to defend against the charges, and
				keep a record.
								(2)Supporting
				statementA determination to take disciplinary action shall be
				supported by a statement setting forth—
									(A)any act or practice in
				which the member has been found to have been engaged;
									(B)the specific provision of
				this subtitle or standard of the Association that any such act or practice is
				deemed to violate; and
									(C)the sanction imposed and
				the reason for the sanction.
									(3)Ineligibility of
				private sector representativesBoard members appointed pursuant
				to section 324(c)(3) may not—
									(A)participate in any
				disciplinary action or be counted toward establishing a quorum during a
				disciplinary action; and
									(B)have access to
				confidential information concerning any disciplinary action.
									326.PowersIn addition to all the powers conferred upon
				a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
				the Association shall have the power to—
							(1)establish and collect
				such membership fees as the Association finds necessary to impose to cover the
				costs of its operations;
							(2)adopt, amend, and repeal
				bylaws, procedures, or standards governing the conduct of Association business
				and performance of its duties;
							(3)establish procedures for
				providing notice and opportunity for comment pursuant to section 325(a);
							(4)enter into and perform
				such agreements as necessary to carry out the duties of the Association;
							(5)hire employees,
				professionals, or specialists, and elect or appoint officers, and to fix their
				compensation, define their duties and give them appropriate authority to carry
				out the purposes of this subtitle, and determine their qualification;
							(6)establish personnel
				policies of the Association and programs relating to, among other things,
				conflicts of interest, rates of compensation, where applicable, and
				qualifications of personnel;
							(7)borrow money; and
							(8)secure funding for such
				amounts as the Association determines to be necessary and appropriate to
				organize and begin operations of the Association, which shall be treated as
				loans to be repaid by the Association with interest at market rate.
							327.Report by the
				Association
							(a)In
				generalAs soon as practicable after the close of each fiscal
				year, the Association shall submit to the President, through the Department of
				the Treasury, and the States (including State insurance regulators), and shall
				publish on the website of the Association, a written report regarding the
				conduct of its business, and the exercise of the other rights and powers
				granted by this subtitle, during such fiscal year.
							(b)Financial
				statementsEach report submitted under subsection (a) with
				respect to any fiscal year shall include audited financial statements setting
				forth the financial position of the Association at the end of such fiscal year
				and the results of its operations (including the source and application of its
				funds) for such fiscal year.
							328.Liability of the
				Association and the Board members, officers, and employees of the
				Association
							(a)In
				generalThe Association shall not be deemed to be an insurer or
				insurance producer within the meaning of any State law, rule, regulation, or
				order regulating or taxing insurers, insurance producers, or other entities
				engaged in the business of insurance, including provisions imposing premium
				taxes, regulating insurer solvency or financial condition, establishing
				guaranty funds and levying assessments, or requiring claims settlement
				practices.
							(b)Liability of Board
				members, officers, and employeesNo Board member, officer, or
				employee of the Association shall be personally liable to any person for any
				action taken or omitted in good faith in any matter within the scope of their
				responsibilities in connection with the Association.
							329.Presidential
				oversight
							(a)Removal of
				BoardIf the President determines that the Association is acting
				in a manner contrary to the interests of the public or the purposes of this
				subtitle or has failed to perform its duties under this subtitle, the President
				may remove the entire existing Board for the remainder of the term to which the
				Board members were appointed and appoint, in accordance with section 324 and
				with the advice and consent of the Senate, in accordance with the procedures
				established under Senate Resolution 116 of the 112th
				Congress, new Board members to fill the vacancies on the Board for the
				remainder of the terms.
							(b)Removal of Board
				memberThe President may remove a Board member only for neglect
				of duty or malfeasance in office.
							(c)Suspension of bylaws
				and standards and prohibition of actionsFollowing notice to the
				Board, the President, or a person designated by the President for such purpose,
				may suspend the effectiveness of any bylaw or standard, or prohibit any action,
				of the Association that the President or the designee determines is contrary to
				the purposes of this subtitle.
							330.Relationship to State
				law
							(a)Preemption of State
				lawsState laws, regulations, provisions, or other actions
				purporting to regulate insurance producers shall be preempted to the extent
				provided in subsection (b).
							(b)Prohibited
				actions
								(1)In
				generalNo State shall—
									(A)impede the activities of,
				take any action against, or apply any provision of law or regulation
				arbitrarily or discriminatorily to, any insurance producer because that
				insurance producer or any affiliate plans to become, has applied to become, or
				is a member of the Association;
									(B)impose any requirement
				upon a member of the Association that it pay fees different from those required
				to be paid to that State were it not a member of the Association; or
									(C)impose any continuing
				education requirements on any nonresident insurance producer that is a member
				of the Association.
									(2)States other than a
				home StateNo State, other than the home State of a member of the
				Association, shall—
									(A)impose any licensing,
				personal or corporate qualifications, education, training, experience,
				residency, continuing education, or bonding requirement upon a member of the
				Association that is different from the criteria for membership in the
				Association or renewal of such membership;
									(B)impose any requirement
				upon a member of the Association that it be licensed, registered, or otherwise
				qualified to do business or remain in good standing in the State, including any
				requirement that the insurance producer register as a foreign company with the
				secretary of state or equivalent State official;
									(C)require that a member of
				the Association submit to a criminal history record check as a condition of
				doing business in the State; or
									(D)impose any licensing,
				registration, or appointment requirements upon a member of the Association, or
				require a member of the Association to be authorized to operate as an insurance
				producer, in order to sell, solicit, or negotiate insurance for commercial
				property and casualty risks to an insured with risks located in more than one
				State, if the member is licensed or otherwise authorized to operate in the
				State where the insured maintains its principal place of business and the
				contract of insurance insures risks located in that State.
									(3)Preservation of State
				disciplinary authorityNothing in this section may be construed
				to prohibit a State from investigating and taking appropriate disciplinary
				action, including suspension or revocation of authority of an insurance
				producer to do business in a State, in accordance with State law and that is
				not inconsistent with the provisions of this section, against a member of the
				Association as a result of a complaint or for any alleged activity, regardless
				of whether the activity occurred before or after the insurance producer
				commenced doing business in the State pursuant to Association
				membership.
								331.Coordination with
				Financial Industry Regulatory AuthorityThe Association shall coordinate with the
				Financial Industry Regulatory Authority in order to ease any administrative
				burdens that fall on members of the Association that are subject to regulation
				by the Financial Industry Regulatory Authority, consistent with the
				requirements of this subtitle and the Federal securities laws .
						332.Right of
				action
							(a)Right of
				actionAny person aggrieved by a decision or action of the
				Association may, after reasonably exhausting available avenues for resolution
				within the Association, commence a civil action in an appropriate United States
				district court, and obtain all appropriate relief.
							(b)Association
				interpretationsIn any action under subsection (a), the court
				shall give appropriate weight to the interpretation of the Association of its
				bylaws and standards and this subtitle.
							333.Federal Funding
				ProhibitedThe Association may
				not receive, accept, or borrow any amounts from the Federal Government to pay
				for, or reimburse the Association for, the costs of establishing or operating
				the Association.
						334.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Business
				entityThe term business entity means a corporation,
				association, partnership, limited liability company, limited liability
				partnership, or other legal entity.
							(2)Depository
				institutionThe term depository institution has the
				meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
				1813).
							(3)Home
				StateThe term home State means the State in which
				the insurance producer maintains its principal place of residence or business
				and is licensed to act as an insurance producer.
							(4)InsuranceThe
				term insurance means any product, other than title insurance or
				bail bonds, defined or regulated as insurance by the appropriate State
				insurance regulatory authority.
							(5)Insurance
				producerThe term insurance producer means any
				insurance agent or broker, excess or surplus lines broker or agent, insurance
				consultant, limited insurance representative, and any other individual or
				entity that sells, solicits, or negotiates policies of insurance or offers
				advice, counsel, opinions or services related to insurance.
							(6)InsurerThe
				term insurer has the meaning as in section 313(e)(2)(B) of title
				31, United States Code .
							(7)Principal place of
				businessThe term principal place of business means
				the State in which an insurance producer maintains the headquarters of the
				insurance producer and, in the case of a business entity, where high-level
				officers of the entity direct, control, and coordinate the business activities
				of the business entity.
							(8)Principal place of
				residenceThe term principal place of residence
				means the State in which an insurance producer resides for the greatest number
				of days during a calendar year.
							(9)StateThe
				term State includes any State, the District of Columbia, any
				territory of the United States, and Puerto Rico, Guam, American Samoa, the
				Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern
				Mariana Islands.
							(10)State law
								(A)In
				generalThe term State law includes all laws,
				decisions, rules, regulations, or other State action having the effect of law,
				of any State.
								(B)Laws applicable in the
				District of ColumbiaA law of the United States applicable only
				to or within the District of Columbia shall be treated as a State law rather
				than a law of the United
				States.
								.
			(b)Technical
			 amendmentThe table of contents for the Gramm-Leach-Bliley Act is
			 amended by striking the items relating to subtitle C of title III and inserting
			 the following new items:
				
					
						Subtitle C—National Association of Registered
				Agents and Brokers
						Sec. 321. National Association of Registered
				Agents and Brokers.
						Sec. 322. Purpose.
						Sec. 323. Membership.
						Sec. 324. Board of directors.
						Sec. 325. Bylaws, standards, and disciplinary
				actions.
						Sec. 326. Powers.
						Sec. 327. Report by the
				Association.
						Sec. 328. Liability of the Association and the
				Board members, officers, and employees of the Association.
						Sec. 329. Presidential oversight.
						Sec. 330. Relationship to State
				law.
						Sec. 331. Coordination with Financial Industry
				Regulatory Authority.
						Sec. 332. Right of action.
						Sec. 333. Federal funding
				prohibited.
						Sec. 334.
				Definitions.
					
					.
			
	
		July 29, 2013
		Reported with an amendment
	
